 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 709 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2009 
Ms. Castor of Florida (for herself, Mr. Burgess, Mr. Gene Green of Texas, Mr. McGovern, Ms. Bordallo, Mr. Gonzalez, Ms. Norton, Mr. Massa, Mr. Kirk, Ms. Roybal-Allard, Mr. Sestak, Mr. Rush, Mrs. Christensen, Mr. Grijalva, Mr. Boswell, Ms. McCollum, Mr. Moore of Kansas, Mr. Hinojosa, Ms. DeLauro, Mr. Towns, Ms. Schakowsky, Ms. Clarke, Mr. Sarbanes, Mr. Davis of Illinois, and Ms. Eddie Bernice Johnson of Texas) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Supporting the goals and ideals of National Immunization Awareness Month to raise awareness of the benefits of immunization. 
 
 
Whereas immunization is one of the most significant public health achievements of the 20th century; 
Whereas the United States has eradicated smallpox and polio and seen the incidence of measles, pertussis, and diphtheria fall by more than 98 percent since the discovery of vaccinations; 
Whereas vaccines are available for hepatitis A, hepatitis B, influenza, diptheria, cervical cancer (HPV), measles, meningococcal, mumps, pertussis, pneumococcal disease, polio, rabies, shingles, smallpox, tetanus, tuberculosis, typhoid fever, varicella, yellow fever, and several other diseases; 
Whereas 1.7 million children die throughout the world annually from diseases that could have been prevented with readily available vaccinations; 
Whereas only 77 percent of children in the United States have received all of the recommended vaccinations; 
Whereas 50,000 adults die in the United States annually from diseases that could have been prevented with readily available vaccinations; 
Whereas pneumonia and influenza are the 5th leading cause of death among adults over the age of 65; 
Whereas less than 70 percent of adults over the age of 65 are vaccinated for both pneumococcal and influenza; 
Whereas August is the ideal month for children to receive immunizations before school begins; and 
Whereas the month of August would be an appropriate month to designate as National Immunization Awareness Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Immunization Awareness Month; 
(2)encourages local communities to raise awareness surrounding the benefits of immunization; 
(3)encourages individuals to receive recommended immunizations; 
(4)recognizes and salutes health care professionals and researchers that have facilitated the success of immunizations in eradicating and drastically decreasing the incidence of several diseases; and 
(5)recognizes and reaffirms the Nation’s commitment to continued education surrounding immunization and to furthering every available opportunity for the immunization of children, adults and senior citizens. 
 
